DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 10/07/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tengler et al. (US 2005/0049940, previously cited) in view of Livingston et al. (US 2003/0213840, previously cited) and Cohen et al. (US 2021/0027448).
Regarding claims 1, 8 and 15, Tengler teaches a computer-implemented method, a non-transitory computer readable medium and a system, comprising: receiving an order associated with a user, and capturing information associated with a physical attribute of the user ([0045] and [0064]); for the order being completed, performing a matching operation on the physical attribute of the user and information associated with a region of the user that includes the physical attribute of the user and respective physical attributes of other users, to determine a closest match ([0048] and [0064]).
Tengler is silent to generating an output that identifies the user associated with the closest match in the information associated with the region of the user, and providing the output to a server to deliver the order to the user; and wherein the output comprises at least one image that identifies the user amongst the other users.
However, Livingstone teaches on-premises restaurant communication system and method, comprising: generating an output that identifies the user associated with the closest match in the information associated with the region of the user, and providing the output to a server to deliver the order to the user ([0009]-[0011], [0029], [0032] and [0034]).  Moreover, Cohen teaches the output comprises at least one image that identifies the object amongst the other objects (objects with server as users) (fig. 2 and [0074]).
In view of Livingstone’s and Cohen’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tengler by incorporating the teaching as taught by Livingston and Cohen so that the particular customer associated with the order can be easily verified and identified by the server and thus, the server can efficiently deliver the order to the right customer/user (see Livingston: [0009] and [0032]).
Regarding claims 2, 3, 9, 10 and 16, Tengler as modified by Livingston and Cohen teaches all subject matter claimed as applied above.  Tengler, Livingston and Cohen further teach the matching operation as claimed (Tengler: [0048] and [0064].  Livingston: [0032] and [0034].  Cohen: fig. 2); and Cohen further teaches applying the first input and the second input to a convolutional neural network as claimed ([0058]).
Regarding claims 4, 11 and 17, Tengler as modified by Livingston and Cohen teaches all subject matter claimed as applied above.  Tengler further teaches wherein the receiving the order associated with the user comprises providing the user with a plurality of options in a user interface, such that the user selects an option that is transmitted by network communication to a processor that performs the matching, and the information associated with the physical attribute of the user comprises capturing an image of the user and locational information of the user ([0064]-[0066]).
Regarding claims 5, 12 and 18, Tengler as modified by Livingston and Cohen teaches all subject matter claimed as applied above.  Livingston further teaches wherein the providing the output to the server to deliver the order comprises at least one of providing an image of the region in which the user is located, which identifies the user amongst the other users, or providing the server with one or more audio signals that allow the user to physically move the order from a current location to a position of the user ([0034]).
Regarding claims 6, 13 and 19, Tengler as modified by Livingston and Cohen teaches all subject matter claimed as applied above.  Both Tengler and Livingston further teach wherein the user comprises a customer in a restaurant, the order comprises a selection from a menu of the restaurant, and the server comprises a human or automated delivery machine that takes the order, after completion and the providing of the output, to the customer, amongst the other users that comprise other customers located in the restaurant (Tengler: [0045], [0048] and [0064].  Livingston: [0034]).
Regarding claims 7, 14 and 20, Tengler as modified by Livingston and Cohen teaches all subject matter claimed as applied above.  Tengler further teaches wherein the physical attribute of the user is captured by one or more cameras positioned in the region of the user, or on the server processing the order ([0048] and [0064]). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tengler, Livingston and Cohen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2876